Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
Election/Restrictions
Applicant’s election with traverse of Species IA (claims 1-3 and 5-6) is acknowledged. All groups are distinct inventions and present a serious burden to the U.S. Patent and Trademark Office based on a proper lack of unity analysis. The traversal is on the ground that the restriction is only proper if the claims are independent or distinct and there would be a serious burden placed on the Examiner if restriction is not required. This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41, which is for national applications, but it is not used for PCT national stage (371) applications. For PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the inventions are independent or distinct, and does not take into account burden on the examiner.  
This restriction is made FINAL.  The restriction and election of species as stated in the previous office action are repeated here as such. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-3 and 5-6 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites “ a phenolic hydroxyl group” and “modification rate”. It is unclear what these limitations intend to claim or limit. According to the specification, it appears the modification rate is referred to the modification rate of converting a phenolic resin to a benzoxazine resin comprising the claimed chem. 1.  Thus, “a phenolic hydroxyl group” and “modification rate” of “5%-50%” are construed as process limitations.  For examination purpose, the claimed composition is construed as a mixture comprising resin a (polyimide, etc.) and resin b (a fully converted benzoxazine resin comprising the claimed chem. 1 having no phenolic groups, a phenolic resin, or a mixture of fully converted benzoxazine and a phenolic resin.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorodisher et al. (US 20160040037) and Ishida (US 5543516).
Gorodisher (claims, abs., examples, 26, 96, 100) discloses a composition comprising a benzoxazine resin (inherently alkali-soluble). Benzoxazines may be prepared by combining a phenolic compound, and aliphatic aldehyde, and a primary aromatic amine compound, such as aniline. The composition may further comprise polyimide (inherently alkali-soluble) among about 20 candidates (100). 	In light of this, one of ordinary skill would at once envisage selecting the aforementioned polyimides to anticipate claims 1-3 and 5-6, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). 
Particularly to claims 2-3, Gorodisher incorporates Ishida (US 5543516), wherein a benzoxazine resin is taught (EX.2) that meets the claimed ones:

    PNG
    media_image1.png
    163
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
The molar ratio would inherently yield a modification rate of 5%.
Furthermore, based on the above 112b rejections, claim(s) 1-3 and 5-6 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this case, there is no compositional difference between the claimed and disclosed compositions.

Claim(s) 1-3 and 5-6 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishi et al. (WO 2009025319, listed on IDS and ISR).
Ishi discloses (claims, abs., examples, 57-59, tables) discloses a composition comprising a polyimide resin (inherently alkali-soluble) and a benzoxazine resin (inherently alkali-soluble):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The rejection applies the rationales of above paragraph 1.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6  is (are) rejected under 35 U.S.C. 103 as being unpatentable over Butani et al. (JP 2014009321, listed on IDS and ISR).
Butani  (claims, abs., examples, 1-6, 9, 21, 38, tables) discloses a photosensitive resin composition comprising alkali-soluble polybenzoxazine:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
having modification rate of 5-25 mol%.  Butani  further discloses polyimide having heat excellent resistance and mechanical properties can be mixed with phenolic hydroxyl group containing resin to form a photosensitive resin composition.  Therefore, as to claims 1-3 and 5-6, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Butani and added inherently alkali-soluble polyimide, because the resultant process would yield improved heat excellent resistance and mechanical properties.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766